Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Afshan Syed Kazmi, as personal representative of the Estate of Syed Aftab.Kaz-mi, appeals the district court’s order dismissing her appeal from the bankruptcy court’s ruling dismissing, without prejudice, the underlying bankruptcy proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kazmi v. Wells Fargo Bank, N.A. Nos. 1:16-cv-00178-LMB-IDD; 15-11836-RGM (E.D. Va. Apr. 5, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented' in the materials before this court and argument would not aid the decisional process,
AFFIRMED